Citation Nr: 1314612	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor.  

2.  Entitlement to service connection for a lung disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The Veteran and M.B.

ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to February 1973 and from February 1974 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2006 at a hearing on appeal before the Board on the claim for increase for hearing loss, the Veteran raised new claims of service connection for a brain tumor and for a lung disability.  The Veteran was granted leave to give a statement on the new claims.  In a decision in July 2006, the Board remanded the claim for increase for hearing loss and referred the new claims of service connection to the RO for adjudication.  In a decision October 2007, the Board decided the claim for increase for hearing loss, which was the only claim on appeal, and again referred the new claims of service connection to the RO for adjudication.  

In rating decision in April 2008, the RO denied the new claims of service connection.  The Veteran then perfected an appeal of the new claims.  In November 2010, the Veteran appeared at a hearing before a Decision Review Officer, and in July 2012 he appeared at a hearing before the undersigned Veterans Law Judge on the new claims of service connection.  Transcripts of the hearings have been associated with the file.  

As the new claims of service connection raised by the Veteran at the hearing in May 2006 had not yet been adjudicated by the RO, as the new claims were subsequently  adjudicated by the RO in the first instance in April 2008, as the new claims were then perfected for appeal to the Board, and as the Veteran was afforded the opportunity for a hearing on the new claims, which was held in July 2012, a panel decision by the Board is not required to comply with 28 U.S.C.A. §§ 7102 and 7107 and 38 C.F.R. § 20.707; and Arneson v. Shinseki, 24 Vet. App. 379 (2011). 


The Veteran has a pending claim for increase for hearing loss. 

In July 2012 at a hearing before the Board, the record reasonably raised the claim of nonservice-connected pension, which is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As the service department and VA records are incomplete and as the Veteran receiving disability benefits from the Social Security Administration, which have not been obtained, further development under the duty to assist is needed.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the service personnel and service treatment records for the Veteran's period of service in the U.S. Navy from February 1974 to March 1976.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request records of the Social Security Administration. 



If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Obtain the MRI report in January 2006, identifying a pituitary adenoma, from the Durham VAMC and VA records since August 2010.

4.  After the development is completed, adjudicate the claims, considering the additional evidence, including the medical records and a chest X-ray report in the compact discs submitted by the Veteran in July 2012.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


